Order entered July 13, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01493-CV

    IN RE TIMOTHY GILLUM, TRUSTEE OF THE GILLUM FAMILY MASTER
             HERITAGE TRUST AND REEF R. GILLUM, Relators

                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 12-03816

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We VACATE our order dated November 24, 2014 staying the trial court’s October 29, 2014

Judgment of Contempt. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE